DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/334,339 filed on November 24, 2021.  Claims 1 to 25 are currently pending with the application.

Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,100,105, U.S. Patent No. 11,036,738, and U.S. Patent No. 11,036,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 was filed before the mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 to 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 11, and 21 recite replacing a geospatial-function join in a query-execution plan.
The limitation of “replacing”, which specifically recites “replacing the geospatial-function join in a query-execution plan for the query with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate, the filter applying the geospatial-function predicate to an output of the interval join”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by one or more hardware processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by one or more hardware processors” language, “replacing”, in the context of this claim encompasses the user mentally, and with the aid of pen and paper, modifying a set of instructions written down in a sheet of paper that represent a query execution plan, by replacing a geospatial-function join instruction in the set of instructions with an interval join and a filter, where the user can mentally parse the set of instructions, and determine an interval-join that is implied by the original geospatial-function predicate.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “receiving a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering and data-presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the interval join comprises a multidimensional two-sided interval join”, which further elaborates on the abstract idea and therefore, does not amount to significantly more.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the geospatial-function predicate comprises a containment predicate”, which further elaborates on the abstract idea and therefore, does not amount to significantly more.
Claim 4 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the geospatial-function predicate comprises an intersection predicate”, which further elaborates on the abstract idea and therefore, does not amount to significantly more.
Claim 5 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the geospatial-function predicate comprises a within-distance predicate”, which further elaborates on the abstract idea and therefore, does not amount to significantly more.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the interval join comprises a multidimensional one-sided interval join”, which further elaborates on the abstract idea and therefore, does not amount to significantly more.
Claim 7 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the 
Claim 8 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first geography data object is a multi-point geography data object; and the second geography data object is a single-point geography data object”, which indicates the target of the data-gathering and manipulation, and is considered as merely indicate or linking the use of the judicial exception to a particular field of use or technological environment; limiting use of the abstract idea to a database system and geography data objects, does not meaningfully limit the claim.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the interval join comprises a one-dimensional two-sided interval join”, which further elaborates on the abstract idea and therefore, does not amount to significantly more.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the interval join comprises a one-dimensional one-sided interval join”, which further elaborates on the abstract idea and therefore, does not amount to significantly more.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 12 to 20, and 22 to 25 since they recite similar limitations.
Claims 1 to 25 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 16, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Application No. 2019/0114295) hereinafter Cao, and further in view of Barrera et al. (U.S. Application No. 2005/0210023) hereinafter Barrera.
As to claim 1:
Cao discloses:
A method comprising: 
receiving a query [Paragraph 0112 teaches receiving a query, therefore, query instructions; Paragraph 0133 teaches query optimizer determining the most efficient way to access, join, and aggregate data to answer the SQL request];
replacing the join in a query-execution plan for the query [Paragraph 0128 teaches optimizer generates and determines optimum plans to access and join the tables specified in the query request; Paragraph 0121 teaches converting outer joins to inner joins, therefore, replacing joins in a query with other types of joins for simplification; Paragraph 0128 teaches query optimization may include query rewrites; Paragraph 0180 teaches rewriting a query to a more ;
obtaining query results by executing the query-execution plan [Paragraph 0152 teaches sending the query plan to the plan executor for execution, therefore, executing the query to obtain query results; 360, Fig. 3A, Plan Executor, which executes the query plan]; and 
outputting the query [Fig. 3A, Static Plan Result, therefore, outputting or returning the query results; Fig. 3B, Dynamic Plan Result, therefore, obtaining and returning the query results after executing the query plan].
Cao does not appear to expressly disclose a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; replacing the geospatial-function join with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate, the filter applying the geospatial-function predicate to an output of the interval join. 
Barrera discloses:
a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation [Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function join with a geospatial-function predicate to a first and second relation]; 
replacing the geospatial-function join with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate [Paragraph 0006 teaches transforming the original query predicate into one or the filter applying the geospatial-function predicate to an output of the interval join [Paragraph 0112 teaches including a filter at the end of the operations that applies the geospatial function predicate; Paragraph 0104 teaches calling the original function at the end].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; replacing the geospatial-function join with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate, the filter applying the geospatial-function predicate to an output of the interval join, as taught by Barrera [Paragraphs 0025, 0040, 0041, 0104, 0111, 0112], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative simpler predicates, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).


	Cao as modified by Barrera further discloses:
the interval join comprises a multi-dimensional one-sided interval join [Barrera Paragraph 0111 teaches join of multiple dimensions with the interval i.key between(r.keymin and r.keymax)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a multi-dimensional one-sided interval join, as taught by Barrera [Paragraphs 0111], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative implied predicates, including multi-dimensional one-sided interval joins, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

As to claim 7:
Cao as modified by Barrera further discloses:
the geospatial-function predicate comprises a containment predicate [Barrera – Paragraph 0117 teaches dbo.CONTAINS(Resume, ‘Distributed Database’), therefore, a containment predicate; Paragraph 0118 teaches containment function will be rewritten].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating containment predicates, as taught by Barrera [Paragraphs 0117], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating 

As to claim 11:
Cao discloses:
A database platform comprising: one or more hardware processors; and one or more non-transitory computer-readable storage media containing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
receiving a query [Paragraph 0112 teaches receiving a query, therefore, query instructions; Paragraph 0133 teaches query optimizer determining the most efficient way to access, join, and aggregate data to answer the SQL request];
replacing the join in a query-execution plan for the query [Paragraph 0128 teaches optimizer generates and determines optimum plans to access and join the tables specified in the query request; Paragraph 0121 teaches converting outer joins to inner joins, therefore, replacing joins in a query other types of joins for simplification; Paragraph 0128 teaches query optimization may include query rewrites; Paragraph 0180 teaches rewriting a query to a more simplified form by predicate pushup or pushdown, join elimination, etc.; Paragraph 0181 teaches rewriting a query by simplifying the query including inferring new predicates, consolidating predicates, etc., therefore, implied operations];
obtaining query results by executing the query-execution plan [Paragraph 0152 teaches sending the query plan to the plan executor for execution, therefore, executing the query to obtain query results; 360, Fig. 3A, Plan Executor, which executes the query plan]; and 
outputting the query [Fig. 3A, Static Plan Result, therefore, outputting or returning the query results; Fig. 3B, Dynamic Plan Result, therefore, obtaining and returning the query results after executing the query plan].
Cao does not appear to expressly disclose a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; replacing the geospatial-function join with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate, the filter applying the geospatial-function predicate to an output of the interval join. 
Barrera discloses:
a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation [Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function join with a geospatial-function predicate to a first and second relation]; 
replacing the geospatial-function join with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates; Paragraph 0040 teaches optimizing component simplifies the received query by generating new alternative predicates for the query operations (including Join) based on the query original predicates, and includes the substitutes into the query; Paragraph 0041 teaches optimizing component includes predicates substitutes into the query, and simplifies the expression, therefore, the filter applying the geospatial-function predicate to an output of the interval join [Paragraph 0112 teaches including a filter at the end of the operations that applies the geospatial function predicate; Paragraph 0104 teaches calling the original function at the end].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; replacing the geospatial-function join with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate, the filter applying the geospatial-function predicate to an output of the interval join, as taught by Barrera [Paragraphs 0025, 0040, 0041, 0104, 0111, 0112], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative simpler predicates, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

As to claim 16:
	Cao as modified by Barrera further discloses:
the interval join comprises a multi-dimensional one-sided interval join [Barrera Paragraph 0111 teaches join of multiple dimensions with the interval i.key between(r.keymin and r.keymax)].


As to claim 17:
Cao as modified by Barrera further discloses:
the geospatial-function predicate comprises a containment predicate [Barrera – Paragraph 0117 teaches dbo.CONTAINS(Resume, ‘Distributed Database’), therefore, a containment predicate; Paragraph 0118 teaches containment function will be rewritten].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating containment predicates, as taught by Barrera [Paragraphs 0117], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

As to claim 21:
Cao discloses:
One or more non-transitory computer-readable storage media storing instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
receiving a query [Paragraph 0112 teaches receiving a query, therefore, query instructions; Paragraph 0133 teaches query optimizer determining the most efficient way to access, join, and aggregate data to answer the SQL request];
replacing the join in a query-execution plan for the query [Paragraph 0128 teaches optimizer generates and determines optimum plans to access and join the tables specified in the query request; Paragraph 0121 teaches converting outer joins to inner joins, therefore, replacing joins in a query other types of joins for simplification; Paragraph 0128 teaches query optimization may include query rewrites; Paragraph 0180 teaches rewriting a query to a more simplified form by predicate pushup or pushdown, join elimination, etc.; Paragraph 0181 teaches rewriting a query by simplifying the query including inferring new predicates, consolidating predicates, etc., therefore, implied operations];
obtaining query results by executing the query-execution plan [Paragraph 0152 teaches sending the query plan to the plan executor for execution, therefore, executing the query to obtain query results; 360, Fig. 3A, Plan Executor, which executes the query plan]; and 
outputting the query [Fig. 3A, Static Plan Result, therefore, outputting or returning the query results; Fig. 3B, Dynamic Plan Result, therefore, obtaining and returning the query results after executing the query plan].
Cao does not appear to expressly disclose a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; replacing the geospatial-function join with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is  
Barrera discloses:
a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation [Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function join with a geospatial-function predicate to a first and second relation]; 
replacing the geospatial-function join with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates; Paragraph 0040 teaches optimizing component simplifies the received query by generating new alternative predicates for the query operations (including Join) based on the query original predicates, and includes the substitutes into the query; Paragraph 0041 teaches optimizing component includes predicates substitutes into the query, and simplifies the expression, therefore, replacing predicates; Paragraph 0111 teaches join of multiple dimensions, including a single interval join: between(r.keymin and r.keymax); Paragraph 0112 teaches an example of query rewriting, where the geospatial function join will be rewritten or replaced with an interval join with implied predicates] the filter applying the geospatial-function predicate to an output of the interval join [Paragraph 0112 teaches including a filter at the end of the operations that applies the geospatial function predicate; Paragraph 0104 teaches calling the original function at the end].


As to claim 23:
	Cao as modified by Barrera further discloses:
the interval join comprises a multi-dimensional one-sided interval join [Barrera Paragraph 0111 teaches join of multiple dimensions with the interval i.key between(r.keymin and r.keymax)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a multi-dimensional one-sided interval join, as taught by Barrera [Paragraphs 0111], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative implied predicates, including multi-dimensional one-sided interval joins, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
s 2, 3, 4, 8, 12, 13, 14, 18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Application No. 2019/0114295) hereinafter Cao, in view of Barrera et al. (U.S. Application No. 2005/0210023) hereinafter Barrera, and further in view of Yu et al. (U.S. Application No. 2019/0286635) hereinafter Yu.
As to claim 2:
Cao as modified by Barrera discloses interval joins, and all the other limitations as set forth in the rejections of claim 1 above, but neither Cao nor Barrera appear to expressly disclose the interval join comprises a multidimensional two-sided interval join.
Yu discloses:
the interval join comprises a multidimensional two-sided interval join [Paragraph 0027 teaches optimizing spatial query operators including spatial joins; Paragraphs 0081-0083 teaches WHERE ST_WITHIN(taxi.pickup, ManhattanBound), ST_WITHIN(A.boundary, ManhattanBound), ST_WITHIN(taxipickup, A.boundary)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a multidimensional two-sided interval join, as taught by Yu [Paragraphs 0027, 0081-0073], because the applications are directed to query optimization; simplifying the query operations leads to the creation of more efficient execution plans, minimizing thereby the total run time (See Yu Para [0027], [0069]).

As to claim 3:
Cao as modified by Barrera further discloses:
the geospatial-function predicate comprises a containment predicate [Barrera – Paragraph 0117 teaches dbo.CONTAINS(Resume, ‘Distributed Database’), therefore, a containment predicate; Paragraph 0118 teaches containment function will be rewritten].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating containment predicates, as taught by Barrera [Paragraphs 0117], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

As to claim 4:
Cao as modified by Barrera discloses:
the geospatial-function predicate comprises an intersection predicate [Barrera – Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, an intersection predicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating intersection predicates, as taught by Barrera [Paragraphs 0111], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).


	Cao as modified by Barrera discloses:
the first geography data object is a multi-point geography data object [Barrera - Paragraph 0112 teaches a query example including a geospatial function join, st_Intersects(s.Coverage, @inputArea), where the geography data object is an area, therefore, a multi-point object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating multi-point geography data object, as taught by Barrera [Paragraphs 0112], because both applications are directed to query optimization; by including the ability of managing different geography data objects, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Cao nor Barrera appear to expressly disclose the second geography data object is a single-point geography data object. 
Yu discloses:
the second geography data object is a single-point geography data object [Paragraph 0036 teaches example retrieves NYC taxi trip pickup points that are within Manhattan area; Paragraph 0037 teaches query 1 declares a spatial range query using the ST_WITHIN(taxi.pickup, Manhattan.Bound) geospatial-function, where the first geography data object is the Manhattan.Bound area, hence, a multi-point object, and the second geography data object is the taxi.pickup point, therefore, a single-point]. 

	
As to claim 12:
Cao as modified by Barrera discloses interval joins, and all the other limitations as set forth in the rejections of claim 11 above, but neither Cao nor Barrera appear to expressly disclose the interval join comprises a multidimensional two-sided interval join.
Yu discloses:
the interval join comprises a multidimensional two-sided interval join [Paragraph 0027 teaches optimizing spatial query operators including spatial joins; Paragraphs 0081-0083 teaches WHERE ST_WITHIN(taxi.pickup, ManhattanBound), ST_WITHIN(A.boundary, ManhattanBound), ST_WITHIN(taxipickup, A.boundary)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a multidimensional two-sided interval join, as taught by Yu [Paragraphs 0027, 0081-0073], because the applications are directed to query optimization; simplifying the query operations leads to the creation of more efficient execution plans, minimizing thereby the total run time (See Yu Para [0027], [0069]).



Cao as modified by Barrera further discloses:
the geospatial-function predicate comprises a containment predicate [Barrera – Paragraph 0117 teaches dbo.CONTAINS(Resume, ‘Distributed Database’), therefore, a containment predicate; Paragraph 0118 teaches containment function will be rewritten].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating containment predicates, as taught by Barrera [Paragraphs 0117], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

As to claim 14:
Cao as modified by Barrera discloses:
the geospatial-function predicate comprises an intersection predicate [Barrera – Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, an intersection predicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating intersection predicates, as taught by Barrera [Paragraphs 0111], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating 

As to claim 18:
	Cao as modified by Barrera discloses:
the first geography data object is a multi-point geography data object [Barrera - Paragraph 0112 teaches a query example including a geospatial function join, st_Intersects(s.Coverage, @inputArea), where the geography data object is an area, therefore, a multi-point object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating multi-point geography data object, as taught by Barrera [Paragraphs 0112], because both applications are directed to query optimization; by including the ability of managing different geography data objects, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Cao nor Barrera appear to expressly disclose the second geography data object is a single-point geography data object. 
Yu discloses:
the second geography data object is a single-point geography data object [Paragraph 0036 teaches example retrieves NYC taxi trip pickup points that are within Manhattan area; Paragraph 0037 teaches query 1 declares a spatial range query using the ST_WITHIN(taxi.pickup, Manhattan.Bound) geospatial-function, where the first geography data object is the . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including the second geography data object is a single-point geography data object, as taught by Yu [Paragraphs 0036, 0037], because the applications are directed to query optimization; simplifying the query operations leads to the creation of more efficient execution plans, minimizing thereby the total run time (See Yu Para [0027], [0069]).

As to claim 22:
Cao as modified by Barrera discloses interval joins, and all the other limitations as set forth in the rejections of claim 21 above, but neither Cao nor Barrera appear to expressly disclose the interval join comprises a multidimensional two-sided interval join.
Yu discloses:
the interval join comprises a multidimensional two-sided interval join [Paragraph 0027 teaches optimizing spatial query operators including spatial joins; Paragraphs 0081-0083 teaches WHERE ST_WITHIN(taxi.pickup, ManhattanBound), ST_WITHIN(A.boundary, ManhattanBound), ST_WITHIN(taxipickup, A.boundary)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a multidimensional two-sided interval join, as taught by Yu [Paragraphs 0027, 0081-0073], because the applications are directed to query optimization; simplifying the query operations leads to the creation of more efficient execution plans, minimizing thereby the total run time (See Yu Para [0027], [0069]).

	Cao as modified by Barrera discloses:
the first geography data object is a multi-point geography data object [Barrera - Paragraph 0112 teaches a query example including a geospatial function join, st_Intersects(s.Coverage, @inputArea), where the geography data object is an area, therefore, a multi-point object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating multi-point geography data object, as taught by Barrera [Paragraphs 0112], because both applications are directed to query optimization; by including the ability of managing different geography data objects, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Cao nor Barrera appear to expressly disclose the second geography data object is a single-point geography data object. 
Yu discloses:
the second geography data object is a single-point geography data object [Paragraph 0036 teaches example retrieves NYC taxi trip pickup points that are within Manhattan area; Paragraph 0037 teaches query 1 declares a spatial range query using the ST_WITHIN(taxi.pickup, Manhattan.Bound) geospatial-function, where the first geography data object is the Manhattan.Bound area, hence, a multi-point object, and the second geography data object is the taxi.pickup point, therefore, a single-point]. 
.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Application No. 2019/0114295) hereinafter Cao, in view of Barrera et al. (U.S. Application No. 2005/0210023) hereinafter Barrera, in view of Yu et al. (U.S. Application No. 2019/0286635) hereinafter Yu, and further in view of Chawda et al. (U.S. Application No. 2014/0297585) hereinafter Chawda.
	As to claim 5:
Cao as modified by Barrera discloses:
a geospatial-function predicate [Barrera - Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function predicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating geospatial-function predicates, as taught by Barrera [Paragraphs 0006, 0111], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

Chawda discloses:
a within-distance predicate [Paragraph 0014 teaches spatial predicates to locate establishments within seven kilometers of a hospital and that overlaps with a residential area, therefore, locating objects within a distance; Paragraph 0017 teaches spatial query can include a request that is deemed true if any point in r1 is within a distance d of any point in r2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a within-distance predicate, as taught by Chawda [Paragraph 0014, 0017], because the applications are directed to query optimization; the inclusion of an additional type of geospatial-function predicate, including a within-distance function, is a simple substitution of one known element for another to obtain predictable results.

As to claim 15:
Cao as modified by Barrera discloses:
a geospatial-function predicate [Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function join with a geospatial-function predicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating geospatial-function predicates, as taught by Barrera [Paragraphs 0006, 0111], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating 
Neither Cao nor Barrera nor Yu appear to expressly disclose a within-distance predicate.
Chawda discloses:
a within-distance predicate [Paragraph 0014 teaches spatial predicates to locate establishments within seven kilometers of a hospital and that overlaps with a residential area, therefore, locating objects within a distance; Paragraph 0017 teaches spatial query can include a request that is deemed true if any point in r1 is within a distance d of any point in r2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a within-distance predicate, as taught by Chawda [Paragraph 0014, 0017], because the applications are directed to query optimization; the inclusion of an additional type of geospatial-function predicate, including a within-distance function, is a simple substitution of one known element for another to obtain predictable results.

Claims 9, 10, 19, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Application No. 2019/0114295) hereinafter Cao, in view of Barrera et al. (U.S. Application No. 2005/0210023) hereinafter Barrera, and further in view of Chawda et al. (U.S. Application No. 2014/0297585) hereinafter Chawda.
As to claim 9:
Cao as modified by Barrera discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose a one-dimensional two-sided interval join.
	Chawda discloses:
a one-dimensional two-sided interval join [Paragraph 0034 teaches a join query where R1 overlaps R2, and R2 overlaps R3, where R1, R2, and R3 are relations, therefore including two-sided interval joins; Paragraph 0035 teaches a join query that states R1 overlaps R2, and R2 overlaps R3, where all relations can be replicated with a suitable function f, including one-dimensional (1D) partitions, where the rectangle can be replicated to all partition cells right of a given bounding rectangle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a one-dimensional two-sided interval join, as taught by Chawda [Paragraph 0034], because the applications are directed to query optimization; the inclusion of an additional type of join, including a two-sided interval join, is a simple substitution of one known element for another to obtain predictable results.

As to claim 10:
Cao as modified by Barrera discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose a one-dimensional two-sided interval join.
	Chawda discloses:
a one-dimensional one-sided interval join [Paragraph 0029 teaches a join query where R1 and R2 are two relations joined based on an overlap spatial predicate, therefore, including a one-sided interval join].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a one-dimensional one-sided interval join, as taught by Chawda [Paragraph 0029], because the applications are directed to query optimization; the inclusion of an 

As to claim 19:
Cao as modified by Barrera discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose a one-dimensional two-sided interval join.
	Chawda discloses:
a one-dimensional two-sided interval join [Paragraph 0034 teaches a join query where R1 overlaps R2, and R2 overlaps R3, where R1, R2, and R3 are relations, including two-sided interval joins; Paragraph 0035 teaches a join query that states R1 overlaps R2, and R2 overlaps R3, where all relations can be replicated with a suitable function f, including one-dimensional (1D) partitions, where the rectangle can be replicated to all partition cells right of a given bounding rectangle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a one-dimensional two-sided interval join, as taught by Chawda [Paragraph 0034], because the applications are directed to query optimization; the inclusion of an additional type of join, including a two-sided interval join, is a simple substitution of one known element for another to obtain predictable results.

As to claim 20:
Cao as modified by Barrera discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose a one-dimensional two-sided interval join.
	Chawda discloses:
a one-dimensional one-sided interval join [Paragraph 0029 teaches a join query where R1 and R2 are two relations joined based on an overlap spatial predicate, therefore, including a one-sided interval join].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a one-dimensional one-sided interval join, as taught by Chawda [Paragraph 0029], because the applications are directed to query optimization; the inclusion of an additional type of join, including a one-sided interval join, is a simple substitution of one known element for another to obtain predictable results.

As to claim 25:
Cao as modified by Barrera discloses all the limitations as set forth in the rejections of claim 21 above, but does not appear to expressly disclose a one-dimensional interval join.
	Chawda discloses:
a one-dimensional interval join [Paragraph 0034 teaches a join query where R1 overlaps R2, and R2 overlaps R3, where R1, R2, and R3 are relations, including interval joins; Paragraph 0035 teaches a join query that states R1 overlaps R2, and R2 overlaps R3, where all relations can be replicated with a suitable function f, including one-dimensional (1D) partitions, where the rectangle can be replicated to all partition cells right of a given bounding rectangle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a one-dimensional interval join, as taught by Chawda [Paragraph 0034], because the applications are directed to query optimization; the inclusion of an additional type of join, is a simple substitution of one known element for another to obtain predictable results.
Response to Arguments
	The following is in response to arguments filed on November 24, 2021.  Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.
	In regards to claim 1, Applicant argues that “Cao does not teach the “replacing the geospatial-function join in a query-execution plan for the query with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate, the filter applying the geospatial-function predicate to an output of the interval join”, limitations in claim 1 as amended”, and further that “as recognized by the Examiner in the parent case (U.S. Application No. 16/944,049) to the present application, Barrera does not disclose replacing a geospatial-function join with an interval join implied by the geospatial-function predicate of the geospatial-function join followed by a filter that applies the geospatial-function predicate to an output of the interval join. See Reasons for Allowance in 3/24/2021 Notice of Allowance”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Cao is not relied upon for the teachings of “replacing the geospatial-function join in a query-execution plan for the query with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate, the filter applying the geospatial-function predicate to an output of the interval join”, but the combination of Cao and Barrera, as further described below, and as detailed in the rejections above.  Furthermore, Examiner respectfully points out that the parent case and the instant case are being examined based on its own respective merits, and that the parent case was allowed in view of the combination of all the limitations as recited in its claim 1.  However, Examiner respectfully points out that the claims as presently presented in the instant application are different than those allowed in the parent case, do not contain the allowable subject matter included 
	Cao [Paragraph 0128] teaches that the optimizer generates and determines optimum plans to access and join the tables specified in the query request, and further [Paragraph 0121] teaches converting outer joins to inner joins, therefore, replacing joins in a query with other types of joins for simplification.  Cao [Paragraph 0128] teaches query optimization may include query rewrites, [Paragraph 0180] teaches rewriting a query to a more simplified form by predicate pushup or pushdown, join elimination, etc., and further [Paragraph 0181] teaches rewriting a query by simplifying the query including inferring new predicates, consolidating predicates, etc., therefore, implied operations.  Although Cao discloses optimization of queries by replacing predicates with simplified new predicates, Cao does not appear to expressly disclose geospatial-function joins, and therefore, does not appear to expressly disclose “replacing the geospatial-function join with a single interval join followed by a filter, the single interval join applying an interval-join predicate that is implied by the geospatial-function predicate, the filter applying the geospatial-function predicate to an output of the interval join”.
However, Barrera [Paragraph 0006] teaches transforming the original query predicate into one or more new predicates that include at least one implied predicate, and further [Paragraph 0111] teaches a query where the original query predicates include a geospatial-function join, dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom). Barrera [Paragraph 0025] teaches that optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates, [Paragraph 0040] teaches that optimizing component simplifies the received query by generating new alternative predicates for the query operations (including Join) based on the query original predicates, and includes the substitutes into the query, and further [Paragraph 0041] teaches that optimizing component includes predicates substitutes into the query, and simplifies the expression.  Barrera [Paragraph 0111] teaches re-writing a query by including a single interval join: between(r.keymin and r.keymax), further [Paragraph 0112] teaches an example of query rewriting, where the geospatial function join will be rewritten or replaced with an interval join containing implied predicates, and including a filter at the end of the operations that applies the geospatial function predicate, and finally [Paragraph 0104] teaches calling the original function at the end of the operations in the query plan generated by the optimizer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Cao and Barrera, because both applications are directed to query optimization, and the query optimizing techniques as taught by Cao, which include replacing operations in a query plan with different, and more simple operations, could have been modified with the teachings of Barrera, to apply the techniques to geospatial-functions; by simplifying the query operations, and incorporating alternative simpler predicates, a best solution for the query can be obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169